ACCEPTED
                                                                                         03-15-00461-CV
                                                                                                 7850582
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   11/16/2015 4:10:23 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-15-00461-CV

CYCLED PLASTICS, LTD.,                  §     IN THE THIRD              FILED IN
CYCLED PLASTICS                         §                        3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
MANAGEMENT, LLC, ADAM                   §                        11/16/2015 4:10:23 PM
MOSIER, MICHAEL LARGENT,                §                            JEFFREY D. KYLE
KENNETH BRIMMER and                     §                                 Clerk
HDI PLASTICS, INC.,                     §
     Appellants                         §
                                        §
v.                                      §     COURT OF APPEALS
                                        §
BROWN REAL ESTATE                       §
VENTURES 5,                             §
    Appellee                            §     AUSTIN, TEXAS

                                        AND

BROWN REAL ESTATE                       §     IN THE THIRD
VENTURES 5,                             §
    Cross-Appellant                     §
                                        §
v.                                      §     COURT OF APPEALS
                                        §
HDI PLASTICS, INC.,                     §
     Cross-Appellee                     §     AUSTIN, TEXAS

            AGREED MOTION TO EXTEND TIME TO FILE BRIEFS

       Appellants, Cycled Plastics, Ltd., Cycled Plastics Management, LLC, Adam

Mosier, Michael Largent, Kenneth Brimmer and HDI Plastics, Inc., and Cross-

Appellants Brown Real Estate Ventures 5 ask the Court to extend the time to file

their brief.

       1.      There is no specific deadline to file this motion to extend time. See

Tex. R. App. P. 38.6(d).
                                                                                    I
      2.     All parties have agreed to this motion. Because of current caseloads

and the intervening holidays, the parties request the indulgence of the Court.

      3.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief.

      4.     Appellants' and Cross-Appellant's brief are due November 30,2015.

       5.    Appellants' and Cross-Appellant request an additional 45 days to file

their brief, extending the time until January 14, 2016.

      6.     No extension has been granted to extend the time to file Appellants'

and Cross-Appellant's brief.

       7.    Appellants and Cross-Appellant need additional time to file their briefs.

      For these reasons, Appellants and Cross-Appellant ask the Court to grant an

extension of time to file their brief until January 14, 2016.

                                         Respectfully submitted,




                                         Michael Deitch
                                         State Bar Number 05644550
                                         Brian Deitch
                                         State Bar Number 24067572
                                         800 Rio Grande
                                         Austin, Texas 78701
                                         512/474-1554
                                         512/474-1579 Fax
                                         mike.d@dhpc-law.com
                                         brian@dhpc-law.com


                                                                                     2
Attorneys for Cross-Appellant Brown Real
Estate Ventures 5



            illiams, Adkinson & Brown,



M. Matthew Williams
State Bar Number 24047115
Glenn A. Brown
State Bar Number 00796255
12117 Bee Caves Road, Suite 3-240
Austin, Texas 78738
512/ 322-2001
512/322-0882 Fax
matt@lwablaw.com
glenn@lwablaw.com

Attorneys for Appellants Cycled Plastics,
Ltd., Cycled Plastics Management, LLC,
Adam Mosier, Michael Largent and Kenneth
Brimmer


Respectfully submitted,

Appellant HDI Plastics, Inc.

       ""
By:~~~-"                             '-
   Kenneth Brimmer, President
   10275 Wayzata Blvd.
   Minnetonka, MN 55305




                                           3
                      CERTIFICATE OF CONFERENCE

       I certifY that I have conferred with Mr. Williams (counsel for Appellants
Cycled Plastics, Ltd., Cycled Plastics Management, LLC, Adam Mosier, Michael
Largent and Kenneth Brimmer) and with Mr. Brimmer (President of Appellant HDI
Plastics, Inc., prose) and they have agreed as evidenced by their



                                           Michael Deitch




                                                                               4